Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/15/2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13, none of the prior art of record teaches or suggests a developer container comprising a second storage portion which is in communication with a first storage portion, the second storage portion is in communication with the powder outlet, and the second storage portion is provided with a stirring device therein.
Regarding claims 14-20, none of the prior art of record teaches or suggests a developer container comprising a stirring device is provided in a developer storage portion, the stirring device comprising a shaft rotating component and an elastic blade, 25a fixed end of the elastic blade is fixed on the shaft rotating component, a free end of the elastic blade can pass through the powder outlet and abut the gate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/HOANG X NGO/Primary Examiner, Art Unit 2852